DETAILED ACTION
Allowable Subject Matter
Claims 1-7, 9, 21-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “An opposed-piston internal combustion engine, comprising:
…
a first sent of ring grooves comprising at least one ring groove separated from the first end surface by a first top land height; and
…
a second set of ring grooves comprising at least one ring groove separated from the second end surface by a second top land height; and
…
in which the first top land height is less than the second top land height.”

Based on the Remark filed on 01/18/2021, the examiner considered that the applicant provided a clear definition of “top land” as “the surface of the outside diameter of the piston crown between the top edge of the top ring groove and the circumferential edge of the plane created by the peripheral flat portion of the piston’s end surface.”  Therefore, the top land height can be considered as the length between “the top edge of the top ring groove and the circumferential edge of the plane created by the peripheral flat portion of the piston’s end surface.”  The limitation is shown in Fig. 5A and Fig. 5B, Part 506 and Part 526 area.

Based on the amended language and the arguments, the examiner considered Abani (US2016/0290224 A1) fails to teach at least the limitation “in which the first top land height is less than the second top land height” since in Abani, Fig. 8, based on the definition, the first top land height and the second top land height would have same height.

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the limitations “in which the first top land height is less than the second top land height.”  Therefore, Claim 1 is allowed.

Claim 21 is allowed based on the same reasons as Claim 1, Claims 2-7, 9, 22-25 are allowed because the claims ultimately depends from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH J DALLO/Primary Examiner, Art Unit 3747